EXHIBIT 10.52

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) by and between Manhattan
Associates, Inc, a Georgia limited liability company (“Company”), and Bruce
Richards (“Executive”) is hereby entered into and effective as of the 1st day of
August, 2011 (the “Effective Date”).

WHEREAS, Company is engaged in the development, marketing, selling,
implementation and installation of computer software solutions specifically
designed for the management of warehouse and distribution centers and providing
transportation management for consumer product manufacturers, retailers and
retail and grocery suppliers and distributors (the “Company Business”);

WHEREAS, Company desires to employ executive as Senior Vice President and
General Counsel and Executive desires to accept said employment by Company; and

WHEREAS, Company and Executive have agreed upon the terms and conditions of
Executive’s employment with Company and the parties desire to express the terms
and conditions in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, it is hereby agreed as follows:

A G R E E M E N T S :

1. Employment and Duties.

A. Company shall employ Executive as Senior Vice President and General Counsel
in accordance with the terms and conditions set forth in this Agreement.
Executive hereby accepts employment on the terms set forth herein. Executive
shall report to the President or the Chief Executive Officer or such other
executive as may be designed by the President, Chief Executive Officer or the
Board of Directors.

B. Executive shall have responsibility for legal, contracts and compliance
functions (“Duties”) and as may otherwise be assigned from time to time.

C. Executive agrees that they shall at all times faithfully and to the best of
their ability and experience perform all of the duties that may be required
pursuant to the terms of this Agreement. Executive shall devote their full
business time to the performance of their obligations hereunder.

2. Compensation.

A. Base Salary. During their employment hereunder, Company shall pay to
Executive a base salary (“Base Salary”) of $22,500 per month ($270,000
annualized), subject to all standard employment deductions, which amount may be
increased annually at the discretion of the Chief Executive Officer or Board of
Directors.

B. Performance-Related Bonus. Executive shall be eligible to receive a
performance-related bonus of up to $150,000, based on milestones determined by
Executive and the President or Chief Executive Officer, and subject to all
standard employment deductions. These bonus targets may be revised upwards in
the sole discretion of the company.

C. Restricted Shares. Executive will receive an equity grant of 14,172 shares in
the form of restricted shares of the Company vesting over a 4 year period.
Executive shall not eligible for any additional restricted stock equity grants
until January, 2013



--------------------------------------------------------------------------------

D. Employee Benefits. Executive shall be entitled to participate in all employee
benefit plans which Company provides for its employees at the executive level.

E. Expenses. Executive shall be reimbursed for expenses reasonably incurred in
the performance of his duties hereunder in accordance with the policies of
Company then in effect.

F. Vacation. Executive shall accrue 20 vacation days for each complete calendar
year worked.

3. Term. This Agreement is effective when signed by both parties. The parties
agree that Executive’s employment may be terminated at any time, for any reason
or for no reason, for cause or not for cause, with or without notice, by Company
or Executive. Upon any such termination, Executive shall return immediately to
Company all documents and other property of Company, together with all copies
thereof, including all Work Product and Proprietary Information, within
Executive’s possession or control.

For purposes of this Agreement, Work Product shall mean the data, materials,
documentation, computer programs, inventions (whether or not patentable), and
all works of authorship, including all worldwide rights therein under patent,
copyright, trade secret, confidential information, or other property right,
created or developed in whole or in part by Executive while performing services
in furtherance of or related to the Company Business.

For purposes of this Agreement, Proprietary Information means all Trade Secrets
and Confidential Information of Company.

For purposes of this Agreement, Confidential Information shall mean Company
information in whatever form, other than Trade Secrets, that is of value to its
owner and is treated as confidential.

4. Ownership.

(a) All Work Product will be considered work made for hire by Executive and
owned by Company. To the extent that any Work Product may not by operation of
law be considered work made for hire or if ownership of all rights therein will
not vest exclusively in Company, Executive assigns to Company, now or upon its
creation without further consideration, the ownership of all such Work Product.
Company has the right to obtain and hold in its own name copyrights, patents,
registrations, and any other protection available in the Work Product. Executive
agrees to perform any acts as may be reasonably requested by Company to
transfer, perfect, and defend Company’s ownership of the Work Product.

(b) To the extent any materials other than Work Product are contained in the
materials Executive delivers to Company or its Customers, Executive grants to
Company an irrevocable, nonexclusive, worldwide, royalty-free license to use and
distribute (internally or externally) or authorize others to use and distribute
copies of, and prepare derivative works based upon, such materials and
derivative works thereof. Executive agrees that during his or her employment,
any money or other remuneration received by Executive for services rendered to a
Customer belong to Company.

For purposes of this Agreement, Customers shall mean any current customer or
prospective customer of Company.

5. Trade Secrets and Confidential Information.

(a) Company may disclose to Executive certain Proprietary Information. Executive
agrees that the Proprietary Information is the exclusive property of Company (or
a third party providing such information to Company) and Company (or such third
party) owns all worldwide copyrights, trade secret rights, confidential
information rights, and all other property rights therein.

(b) Company’s disclosure of the Proprietary Information to Executive does not
confer upon Executive any license, interest or rights in or to the Proprietary
Information. Except in the performance of services for Company, Executive will
hold in confidence and will not, without Company’s prior written consent, use,
reproduce, distribute, transmit, reverse engineer, decompile, disassemble, or
transfer, directly or indirectly, in any form, or for any purpose, any
Proprietary Information communicated or made available by Company to or received
by Executive. Executive agrees to notify Company immediately if he discovers any
unauthorized use or disclosure of the Proprietary Information.



--------------------------------------------------------------------------------

(c) Executive’s obligations under this Agreement with regard to (i) Trade
Secrets shall remain in effect for as long as such information remains a trade
secret under applicable law, and (ii) Confidential Information shall remain in
effect during Executive’s employment with Company and for three years
thereafter. These obligations will not apply to the extent that Executive
establishes that the information communicated (1) was already known to
Executive, without an obligation to keep it confidential at the time of its
receipt from Company; (2) was received by Executive in good faith from a third
party lawfully in possession thereof and having no obligation to keep such
information confidential; or (3) was publicly known at the time of its receipt
by Executive or has become publicly known other than by a breach of this
Agreement or other action by Executive.

6. Non-Solicitation.

A. Customers. The relationships made or enhanced during Executive’s employment
with Company belong to Company. During Executive’s employment and the one year
period beginning immediately upon the termination of Executive’s employment with
Company for any reason (the “One Year Limitation Period”), Executive will not,
without Company’s prior written consent, contact, solicit or attempt to solicit,
on his own or another’s behalf, any Customer with whom Executive had contact in
the one year prior to the end of Executive’s employment with Company for any
reason (the “One Year Restrictive Period”) with a view of offering, selling or
licensing any program, product or service that is competitive with the Company
Business.

B. Employees/Independent Contractors. During Executive’s employment and the One
Year Limitation Period, Executive will not, without Company’s prior written
consent, call upon, solicit, recruit, or assist others in calling upon,
soliciting or recruiting any person who is or was an employee of Company during
the One Year Restrictive Period.

7. Acknowledgments. The parties hereto agree that: (i) the restrictions
contained in this Agreement are fair and reasonable in that they are reasonably
required for the protection of Company; (ii) by having access to information
concerning employees and customers of Company, Executive shall obtain a
competitive advantage as to such parties; (iii) the covenants and agreements of
Executive contained in this Agreement are reasonably necessary to protect the
interests of Company in whose favor said covenants and agreements are imposed in
light of the nature of Company’s business and the involvement of Executive in
such business; (iv) the restrictions imposed by this Agreement are not greater
than are necessary for the protection of Company in light of the substantial
harm that Company will suffer should Executive breach any of the provisions of
said covenants or agreements and (v) the covenants and agreements of Executive
contained in this Agreement form material consideration for this Agreement.

8. Remedy for Breach. Executive agrees that the remedies at law of Company for
any actual or threatened breach by Executive of the covenants contained in
Sections 4 through 7 of this Agreement would be inadequate and that Company
shall be entitled to specific performance of the covenants in such paragraphs or
injunctive relief against activities in violation of such paragraphs, or both,
by temporary or permanent injunction or other appropriate judicial remedy, writ
or order, in addition to any damages and legal expenses (including attorney’s
fees) which Company may be legally entitled to recover. Executive acknowledges
and agrees that the covenants contained in Sections 4 through 7 of this
Agreement shall be construed as agreements independent of any other provision of
this or any other agreement between the parties hereto, and that the existence
of any claim or cause of action by Executive against Company, whether predicated
upon this or any other agreement, shall not constitute a defense to the
enforcement by Company of said covenants.

9. No Prior Agreements. Executive hereby represents and warrants to Company that
the execution of this Agreement by Executive and Executive’s employment by
Company and the performance of Executive’s duties hereunder shall not violate or
be a breach of any agreement with a former employer, client or any other person
or entity.

10. Assignment; Binding Effect. Executive understands that Executive has been
selected for employment by Company on the basis of Executive’s personal
qualifications, experience and skills. Executive agrees, therefore, that
Executive cannot assign all or any portion of Executive’s performance under this
Agreement. Subject to the preceding two (2) sentences and the express provisions
of Section 13. below, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties



--------------------------------------------------------------------------------

hereto and their respective heirs, legal representatives, successors and
assigns. The rights and obligations of Company hereunder shall be available to a
successor in interest of Company, including a successor established for the
purpose of converting Company to a corporation.

11. Complete Agreement. This Agreement is not a promise of future employment.
Executive has no oral representations, understandings or agreements with Company
or any of its officers, directors or representatives covering the same subject
matter as this Agreement. This Agreement hereby supersedes any other employment
agreements or understandings, written or oral, between Company and Executive.
This written Agreement is the final, complete and exclusive statement and
expression of the agreement between Company and Executive and of all the terms
of this Agreement, and it cannot be varied, contradicted or supplemented by
evidence of any prior or contemporaneous oral or written agreements. This
written Agreement may not be later modified, except by a further writing signed
by a duly authorized officer of Company and Executive, and no term of this
Agreement may be waived except by writing signed by the party waiving the
benefit of such term.

12. This Agreement shall be governed under the laws of the United States.

13. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

To Company:

   Manhattan Associates, Inc       2300 Windy Ridge Pkwy       7th Floor      
Atlanta, Georgia 30339       Attention: President   

To Executive:

   190 Northland Ridge Trail       Atlanta, GA 30342   

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either party may
change the address for notice by notifying the other party of such change in
accordance with this Section 14.

14. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The Section
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of the Agreement or
of any part hereof.

15. Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute, but one and the same instrument.

[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY: Manhattan Associates, Inc. By:     Name:     Title:     Date:    

 

EXECUTIVE:   Bruce Richards Date:    